United States District Court
Northern District of California

thwa

\lO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, Case No.lS-cr-00530-BLF-2 (VKD)
Plaintiff,
ORDER OF DETENTION PENDING
V~ REVOCATION HEARING
GARBRIELLA VARGAS,
Defendant.

 

 

 

 

In accordance With the Bail Reforrn Act, 18 U.S.C. §§ 3142, 3143(a) and Fed. R. Crim. P.
32.1, the United States moved for detention of defendant Gabriella Vargas, pending a hearing
before the district judge on revocation of supervised release. The Court held a detention hearing
on October 1, 2018. The United States was represented by Assistant U.S. Attorney Jeffrey
Nedrow. Ms. Vargas Was present at the hearing and represented by her attorney J ames McNair
Thompson. Probation Officer Amy Rizor was also present.

Ms. Vargas waived her right to a preliminary hearing.

Ms. Vargas waived written findings of fact and a written statement of the reasons for
detention.

As set forth in the petition and arrest warrant, the United States charges Ms. Vargas with
violations of three conditions of her supervised release. At the detention hearing, the government
sought detention based on the risk that Ms. Vargas would not appear for her revocation hearing.
No presumption applies with respect to the question of detention. However, Ms. Vargas bears the
burden of offering clear and convincing evidence that she will not flee or fail to appear. MS.
Vargas has not proffered sufficient evidence to meet this burden.

Having considered the factors set forth in 18 U.S.C. § 3142(g), including the petition, the

 

 

 

United States District Court
Northern District of California

\DOO\IO\§/\~I>L)JNv-+

NNNNNNNNNv-‘v-)-)-¢»-*»-¢o-a»_-»_¢>-a
OO\IO\Lh-l>l)Jl\)>-‘O\OOO\]O\L/l-PWN'-‘O

 

 

proffers of counsel for the United States and for Ms. Vargas, and the verbal report of the probation
officer, the Court finds that there are no conditions of release that Will reasonably assure Ms.
Vargas’s appearance, and therefore orders Ms. Vargas detained pending a revocation hearing to be
conducted pursuant to Fed. R. Crim. P. 32. l (b)(2).

This order supplements the Court’s findings stated at the detention hearing on October l,
2018.

Accordingly, defendant Gabriella Vargas is committed to the custody of the Attomey
General or his designated representative for confinement in a corrections facility separate, to the
extent practicable, from persons awaiting or serving sentences or being held in custody pending
appeal. Ms. Vargas shall be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on the request of an attorney for the
government, the person in charge of the corrections facility shall deliver Ms. Vargas to the United
States Marshal for the purpose of an appearance in connection with a court proceeding

IT IS SO ORDERED.
Dated: O¢/i~ob.o_,(`i l S~OIY

@W@O%/a

leGINZlA K. DEMARCHI
United States Magistrate Judge

 

 

 

 

 

 

 

